          Case 7:17-cr-00419-KMK Document 144 Filed 11/07/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA

         -v-                                                       Case No. 17-CR-419 (KMK)

  LEIBYS MERCEDES,
  a/k/a "Celly,"

                                Defendant.


KENNETH M. KARAS, District Judge:

       At the conclusion of the trial on November 7, 2018, the Court adopted the following
scheduling order for post-trial motions:

        Defendant shall file any post-trial motions by no later than December 7, 2018. The
Government shall file opposition papers by no later than January 7, 2019. Defendant shall file
reply papers by no later than January 28, 2019. Sur-reply papers will not be accepted unless
prior permission of the Court is given.

       Counsel are reminded that there is a strict page limit, which will be extended only in
extreme circumstances.

SO ORDERED.

DATED:         November:\- , 2018
               White Plains, New York


                                                     UNITED STA TES DISTRICT JUDGE
